Citation Nr: 1724485	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-41 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disability, including due to herbicide agent exposure.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to an initial disability rating in excess of 40 percent for residuals of prostate cancer prior to October 2, 2009.  

4.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus (diabetes).  

5.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

6.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

7.  Entitlement to an initial compensable rating for erectile dysfunction (ED).  

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967, October 1972 to May 1973, and February 1975 to February 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2008, December 2009, October 2013, and November 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Philadelphia, Pennsylvania, and St. Petersburg, Florida.  The RO in St. Petersburg, Florida, exercises current jurisdiction over the claims file.  

In relevant part, the August 2008 rating decision granted service connection for prostate cancer residuals and assigned a 40 percent rating; the December 2009 rating decision granted service connection for ED and assigned a noncompensable rating; the October 2013 rating decision denied service connection for hypertension and a heart disability, and granted service connection for diabetes and assigned a 
20 percent rating; and the November 2013 rating decision granted service connection for peripheral neuropathy of the lower extremities and assigned each lower extremity a 10 percent rating.  

In a March 2016 rating decision, the RO assigned a 100 percent rating for prostate cancer residuals as of October 2, 2009.  Although an increased rating was granted, the issue remained in appellate status, as the maximum schedular rating has not been assigned for the entire period on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38-39 (1993).  

In a September 2009 rating decision, the RO granted special monthly compensation (SMC) for ED based on loss of use of a creative organ.  

The Veteran requested a Board hearing in his Form 9 substantive appeal; however the Veteran withdrew his request in May 2016.  

This case was previously before the Board in June 2014, at which time it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and probative evidence weighs against finding a heart disability during the period on appeal.

2.  The competent and probative evidence weighs against finding that the Veteran's prostate cancer recurred, or renal dysfunction or voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day, prior to July 21, 2008.  

3.  The competent and probative evidence is at least in equipoise as to whether the Veteran's prostate cancer recurred as of July 21, 2008.  

4.  The competent and probative evidence weighs against finding that the Veteran's diabetes requires insulin.  

5.  The competent and probative evidence weighs against finding moderate incomplete paralysis of the left lower extremity.  

6.  The competent and probative evidence weighs against finding moderate incomplete paralysis of the right lower extremity.

7.  The competent and probative evidence weighs against finding a penile deformity.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for entitlement to a disability rating in excess of 40 percent for residuals of prostate cancer prior to July 21, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.115b, Diagnostic Code (DC) 7528 (2016).

3.  The criteria for entitlement to a disability rating of 100 percent for residuals of prostate cancer as of July 21, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.115b, DC 7528.

4.  The criteria for entitlement to an initial disability rating in excess of 20 percent for diabetes have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.21, 4.119, DC 7913 (2016).

5.  The criteria for entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, DC 8521 (2016).

6.  The criteria for entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, DC 8521.

7.  The criteria for entitlement to an initial compensable rating for ED have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.115b, DC 7522.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

As to the claim for service connection for a heart disability, VA satisfied its duty to notify by a letter sent to the Veteran in July 2012, prior to adjudication of his claim.  Thus, no additional notice is required.

In May 2008, prior to adjudication of his claims for service connection for prostate cancer residuals and ED, and in July 2012, prior to adjudication of his claims for service connection for diabetes and peripheral neuropathy of the lower extremities, the RO sent the Veteran letters that satisfied its duty to notify.  Service connection was granted, and the claims for an increased initial rating are downstream issues.  When the original claims were granted, the notice requirements were fulfilled; no further notice is necessary.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran's military personnel and treatment records, as well as all available, identified medical records, have been associated with the claims file and considered.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

The Veteran was provided VA examinations for his various claims in July 2008, June 2013, July, 2013, August 2014, and August 2015.  There is no assertion or indication that any of the VA examinations are inadequate.  

As such, the Board will proceed with consideration of the Veteran's appeal.  

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Certain chronic diseases, including cardiovascular-renal disease, will be considered incurred in service if manifest to a degree of 10 percent within one year of service.  38 C.F.R. §§ 3.307, 3.309(a) (2016).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection for the chronic diseases listed in § 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997), overruled on other grounds by Walker, 708 F.3d 1331. 

If a veteran was exposed to an herbicide agent during active service, the diseases set forth in 38 U.S.C.A. § 3.309(e) will be presumed to be related to such service if they become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(ii).  

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that the criteria for service connection for a heart disability have not been met.  

The weight of the competent and probative evidence is against finding that the Veteran has a heart disability.  In June 2013, a VA examiner opined that the Veteran does not have ischemic heart disease (IHD).  The June 2013 VA examiner noted a June 2013 echocardiogram that showed evidence of cardiac hypertrophy, but determined that it was not diagnositic of poor left ventricle compliance.  The examiner also noted abnormal EKG results, but there is nothing in the record to indicate that those results demonstrate a heart disability.  The examiner also noted a July 2013 nuclear stress test that was normal, without evidence of active or old myocardial ischemia.  03/24/2016 VBMS, CAPRI, pp. 382-383.  The Board finds the June 2013 VA examiner's opinion to be competent, credible, and highly probative and deserving of weight, as it is supported by an in-person examination, review of the pertinent medical records, and an explanation/rationale.  

The Veteran was diagnosed with a heart murmur in February 2011, however, a murmur is a not a heart disability for VA purposes.  See 38 C.F.R. §§ 4.9, 4.104 (2016); 03/24/2016 VBMS, CAPRI, p. 597.  Additionally, subsequent examinations have shown regular heart rate and rhythm without a murmur.  See, e.g., 03/24/2016 VBMS, CAPRI, p. 332.  A December 2013 chest x-ray showed no pulmonary vascular congestion or pleural effusion.  Id. at 16.  A July 2013 nuclear stress test revealed no ventricular dilatation or differential dilatation with stress, no fixed defects, no reversible abnormalities, normal wall motion, and left ventricular ejection fraction (LVEF) of 76 percent.  Id.  The Veteran's extensive treatment records are otherwise absent for a diagnosed heart disability.  Accordingly, the Board finds that the competent and probative evidence weighs against finding a current heart disability.  The Board finds that the diagnostic tests deserve much weight as they are used to defect diseases and disorders.

Without competent evidence of a diagnosis of a heart disability, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  The Board notes that a heart disability is too complex to be diagnosed via competent lay evidence; therefore, this evidence is given no weight.  In light of the foregoing, the Board will not discuss service connection on a presumptive basis for chronic diseases set forth in 38 C.F.R. § 3.309(a) or due to herbicide agent exposure, as such issues are rendered moot.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

III.  Increased Rating 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Id. at 126-27; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert, 1 Vet. App. at 57-58.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).

A.  Prostate Cancer Residuals

Diagnostic Code 7528 assigns a 100 percent rating for active malignancy and then assigns an evaluation for residuals following active malignancy under the appropriate genitourinary dysfunction which predominates.  38 C.F.R. § 4.115b, 
DC 7528.  

A note after Diagnostic Code 7528 provides that, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b, DC 7528, Note.

In August 2008, the AOJ assigned a 40 percent rating for prostate cancer residuals under Diagnostic Code 7528, effective April 17, 2008.  The 40 percent rating was granted for the required wearing of absorbent materials which must be changed two to four times per day.  In a March 2016 rating decision, the AOJ assigned a 
100 percent rating for prostate cancer residuals as of October 2, 2009.  

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds an initial disability rating in excess of 40 percent for prostate cancer residuals is not warranted prior to July 21, 2008, and a rating of 100 percent is warranted as of July 21, 2008.  

The Veteran was diagnosed with prostate cancer in 1998 and underwent radiation therapy from January 2009 to March 2009.  See 03/24/2016 VBMS, C&P Exam.  In March 2016, a VA examiner opined that the Veteran's prostate cancer recurred as of October 2, 2009.  In support of his opinion, the examiner noted that the most common method for detecting the potential of radiation failure is rising PSA levels or failure to achieve a significant PSA nadir, and cited to 1997 American Society of Therapeutic Radiation and Oncology (ASTRO) consensus conference conclusion that three consecutive rises in PSA is a reasonable definition of biochemical failure.  The examiner noted that there are no PSA readings available from March 1999 to April 2008, but noted the following PSA levels:  May 23, 2008 - 2.53; July 21, 2008 - 1.89; September 9, 2009 - 2.19; and October 2, 2009 - 2.92.  Id.  The Board notes that the evidence shows a PSA level of 2.2 on April 2, 2008.  03/24/2016 VBMS, CAPRI, p. 686.  Based on these results, the examiner concluded that a recurrence was demonstrated on October 2, 2009, the date of the third consecutive increasing PSA reading.  However, the Board finds that the evidence is at least in equipoise as to whether the recurrence was demonstrated on July 21, 2008, the first of the three consecutive increasing PSA readings.  Accordingly, the Board finds that a 100 percent rating is warranted as of July 21, 2008.  

The Board next considers whether a rating in excess of 40 percent is warranted for prostate cancer residuals prior to July 21, 2008.  Diagnostic Code 7527 states to rate prostate gland injuries as voiding dysfunction or urinary tract infection, whichever is predominant, under 38 C.F.R. § 4.115a.

The competent medical evidence shows that prostate cancer residuals do not result in renal dysfunction, thus the Board finds that the Veteran's residuals would be most appropriately rated under the criteria applicable to voiding dysfunction.  09/09/2009 VBMS, VA Exam.  Voiding dysfunction should be rated as a particular condition of urine leakage, frequency, or obstructed voiding, based on the specific symptoms experienced.  38 C.F.R. § 4.115a.  

Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day warrants a 
60 percent disability rating.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed two to four times per day warrants a 
40 percent disability rating.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed less than two times per day warrants a 20 percent disability rating.  38 C.F.R. § 4.115a.  

Urinary frequency with daytime voiding interval less than one hour or awakening to void five or more times per night warrants a 40 percent disability rating.  Daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent disability rating.  Daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent disability rating.  38 C.F.R. § 4.115a.  

With regard to obstructive voiding, urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  A 10 percent rating is warranted by the presence of marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  post void residuals greater than 150 cc; uroflowmetry showing markedly diminished peak flow rate (less than 10 cc/second); recurrent urinary tract infections secondary to obstruction; or stricture disease requiring periodic dilatation every two to three months.  38 C.F.R. § 4.115a.  

To warrant a rating in excess of 40 percent, the evidence must show voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  In a September 2009 VA examination, the Veteran reported that he was not experiencing urinary incontinence.  At that time, the Veteran reported voiding five to six times during the day and five to six times at night.  09/09/2009 VBMS, VA Exam.  In January 2010, the Veteran reported having to use a pad only for long trips and when he is unable to make it to a restroom.  01/07/2010 VBMS, NOD.  In September 2010, the Veteran claimed that he has to change absorbent materials more than four times per day.  09/29/2010 VBMS, VA 9.  Based on the competent lay evidence, the Board finds that the Veteran did not have voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day prior to July 21, 2008; thus, a rating in excess of 40 percent is not warranted.  

The Board considered all potentially applicable diagnostic codes in accordance with Schafrath, 1 Vet. App. 589; however, the evidence does not show symptoms that could be rated higher under another diagnostic code.  See 38 C.F.R. § 4.97.  The benefit of the doubt and staged ratings have been applied, as appropriate.

B.  Diabetes 

Under Diagnostic Code 7913, diabetes mellitus which is manageable by restricted diet only warrants a 10 percent rating.  A 20 percent rating is warranted for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet.  A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.  

The United States Court of Appeals for Veterans Claims (Court) has explained that the term "regulation of activities" means that a claimant must have a medical need to avoid not only strenuous occupational activity, but also strenuous recreational activity.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Id. at 364.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119, DC 7913.

To warrant a rating in excess of 20 percent, the evidence must show that the Veteran's diabetes requires insulin, restricted diet, and regulation of activities.  The competent and probative evidence is against finding that the Veteran's diabetes requires insulin.  The Veteran's extensive treatment records do not show that he has ever used insulin to treat his diabetes, nor was it noted as treatment in a June 2013 VA examination.  Indeed, the record reflects that he managed his diabetes with restricted diet and a prescribed oral hypoglycemic agent.  03/24/2016 VBMS, CAPRI, p. 384.  See Middleton v. Shinseki, 727 F.3d 1172, 1176 (Fed. Cir. 2013) (stating that DC 7313 does not authorize a 40% rating premised on the administration of another medical compound or pharmaceutical agent than the substance insulin).  Accordingly, the Board finds that the evidence preponderates against finding that insulin is required to treat the Veteran's diabetes; thus, an initial rating in excess of 20 percent is not warranted.  

Because the Board finds that insulin is not required to treat the Veteran's diabetes, it need not discuss whether diabetes requires the regulation of activities, as that issue is rendered moot.  See Camacho, 21 Vet. App. at 366-67.  Additionally, the Board need not consider other diagnostic codes as diabetes mellitus is specifically listed by VA's Rating Schedule.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy.").

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

C.  Bilateral Lower Extremities  

Diseases affecting the nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a.  For paralysis of the external popliteal nerve, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; and a 30 percent rating is warranted for severe incomplete paralysis.  A 40 percent rating is warranted for complete paralysis evidenced by foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension of proximal phalanges of toes lost; abduction of foot lost, abduction weakened; and anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, DC 8521.  

The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.

Moderate incomplete paralysis will likely be described by the Veteran and medically graded as significantly disabling and may be demonstrated by combinations of significant sensory changes and reflex or motor changes of a lower degree, or motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) graded as medically moderate.  See VBA Adj. Manual M21-1, III.iv.4.G.4.c.  

The Court recently held in Miller v. Shulkin that, "[a]lthough the note preceding § 4.124a directs the claims adjudicator to award no more than a 20% disability rating for incomplete paralysis of a peripheral nerve where the condition is productive of wholly sensory manifestations, it does not logically follow that any claimant who also exhibits non-sensory manifestations must necessarily be rated at a higher level." 28 Vet. App. 376, 380 (2017).  

The Veteran has been assigned a 10 percent rating for each lower extremity under Diagnostic Code 8521.  After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that an initial disability rating in excess of 10 percent for peripheral neuropathy of the lower extremities is not warranted.  

The competent and probative evidence weighs against finding that the Veteran's peripheral neuropathy results in moderate incomplete paralysis of either foot.  In July 2013, a VA examiner noted moderate paresthesias and/or dyesthesias and mild numbness in both lower extremities, as well as decreased sensation in the feet/toes.  The examiner also noted normal strength of the lower extremity joints and normal deep tendon reflexes of the lower extremity muscles.  The examiner noted that the functional impacts of the Veteran's bilateral foot symptoms included increased fatigue and decreased stamina, and that such symptoms are increased with prolonged standing and walking.  03/24/2016 VBMS, CAPRI, pp. 375-80.  The Board finds the findings contained within the July 2013 VA examination report, including those based on the Veteran's self-reporting, to be credible and probative.  

The Board finds that the evidence does not demonstrate moderate incomplete paralysis in either foot.  The Board acknowledges the functional impact of the disability, but finds that the overall evidence weighs against a finding of moderate, incomplete paralysis.  In this regard, the competent evidence shows normal strength of the lower extremity joints and normal deep tendon reflexes of the lower extremity muscles.  Indeed, the involvement is wholly sensory, which suggests that the rating should be for mild incomplete paralysis.  Accordingly, to the extent that the appellant asserts that his peripheral neuropathy of the right and left lower extremities must be rated as higher than "moderate" under DC 8520 because his impairment is more than wholly sensory, this argument must fail.  Miller, 28 Vet. App. at 380.  Accordingly, an initial rating in excess of 10 percent is not warranted for peripheral neuropathy of either lower extremity.  

The Board next considers whether a higher rating is available under a different diagnostic code.  

Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2016).  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124 (2016).  

The evidence weighs against finding the existence of neuritis or neuralgia.  In July 2013, the Veteran reported not experiencing constant or intermittent pain in his lower extremities.  03/24/2016 VBMS, CAPRI, p. 377.  There is no other evidence in his treatment records to support finding neuritis or neuralgia.  Accordingly, the Board finds that neither neuritis nor neuralgia can serve as a basis for a higher rating.  

The Board considered all potentially applicable diagnostic codes in accordance with Schafrath, 1 Vet. App. 589; however, the evidence does not show symptoms that could be rated higher under another diagnostic code.  See 38 C.F.R. § 4.97.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

D.  Erectile Dysfunction  

The Veteran was assigned an initial noncompensable rating for erectile dysfunction under Diagnostic Code 7522.  See 38 C.F.R. § 4.115b, DC 7522.  Twenty percent is the sole and maximum schedular rating allowed under Diagnostic Code 7522, which requires evidence of deformity and loss of erectile power.  Id.  

Footnote to Diagnostic Code 7522 provides for review for entitlement to special monthly compensation (SMC) under 38 C.F.R. § 3.350 (2016).  As noted above, SMC has been established for loss of use of a creative organ.

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that an initial compensable rating for ED is not warranted.  There is no assertion or indication from the evidence of record that the Veteran has a penile deformity during the period on appeal.  In September 2009 a VA examiner noted that the Veteran has normal genitals.  09/09/2009 VBMS, VA Exam.  In August 2014, a VA examiner noted a diagnosis of ED, but stated that the Veteran does not have any pertinent physical findings, complications, conditions, signs, or symptoms as a result of his prostate cancer.  08/15/2014 VBMS, VA Exam, pp. 2, 5.  Accordingly, the Board finds that the evidence preponderates against finding that the Veteran has a penile deformity during the period on appeal; thus, an initial compensable rating for ED is not warranted.  

The Board considered all potentially applicable diagnostic codes in accordance with Schafrath, 1 Vet. App. 589; however, the evidence does not show symptoms that could be rated higher under another diagnostic code.  See 38 C.F.R. § 4.97.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a heart disability is denied.  

An initial disability rating in excess of 40 percent for prostate cancer residuals, prior to July 21, 2008, is denied.  

An initial disability rating of 100 percent is granted for prostate cancer residuals as of July 21, 2008.  

An initial disability rating in excess of 20 percent for diabetes is denied.

An initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.  

An initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.  

An initial compensable rating for erectile dysfunction is denied.  


REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Specifically, a remand is necessary to obtain records relevant to the onset of the Veteran's hypertension and obtain an opinion as to its etiology.  

In a June 2013 VA examination report, the examiner noted that the Veteran was found to have essential hypertension in a routine physical examination in 1987.  
The medical records from 1987 do not appear to be in the record.  The AOJ should attempt to obtain those records and associate them with the claims file.  

In June 2013, a VA examiner opined that it is less likely than not that the Veteran's hypertension is caused or aggravated by his service-connected diabetes.  The examiner did not opine as to whether hypertension was incurred in, or is otherwise etiologically related to, his period of active service, or whether it manifested to a compensable degree within one year of discharge.  See McLendon v. Nicholson, 
20 Vet. App. 79, 81-83 (2006).  

The Veteran's service records indicate that he served in the Republic of Vietnam during the presumptive periods and is presumed to have been exposed to herbicide agents.  See 38 C.F.R. § 3.307.  The VA examiner should address whether the Veteran's hypertension is at least as likely as not related to herbicide agent exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (stating that an adequate examination should consider all raised theories of entitlement); see also 77 Fed. Reg. 47,924, 47,926-27 (Aug. 10, 2012) (publishing a report of the National Academy of Sciences Institute of Medicine (NAS) concluding that there is "limited or suggestive evidence of an association" between herbicide agent exposure and hypertension).  


Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file any outstanding 
VA treatment records related to hypertension, to include records from 1987.  If any records are not available, then document in the claims file the steps taken and the response(s).

2.  Ask the Veteran to identify, and authorize the release of, any outstanding private medical records related to his claim of service connection for hypertension.  In particular, request that the Veteran submit or provide authorization for records showing a diagnosis of hypertension in 1987.  All records received must be associated with the claims file.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records.

3.  After completing directives #1 and 2, request an opinion from an appropriate VA examiner as to the etiology of the Veteran's hypertension.  An in-person examination is not required unless deemed necessary by the examiner.  The examiner should be provided and review the electronic claims file, including a copy of this Remand.  The examiner should address the following:  

a.  Whether it is as least as likely as not (50 percent or greater probability) that hypertension manifested during, or is otherwise related to, the Veteran's period of active service.  

b.  Whether it is as least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by presumed herbicide agent exposure.  

c.  Whether it is as least as likely as not (50 percent or greater probability) that hypertension manifested to a degree of 10 percent of more within one year of February 11, 1977.  For purposes of this opinion, manifest to a degree of 10 percent of more means diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

3.  Thereafter, if the claim remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.  


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


